 In the Matter of BINGHyAM & TAYLOR CORPORATIONandLOCAL 2001OF THE AMALGAMATED ASSOCIATION OF IRON, STEEL & TIN WORKERSOFNORTH AMERICA, through the STEEL WORKERS' ORGANIZINGCOMMITTEECase No. R-261.Decided December 3, 1937Metal CastingsManufacturing-Investigation of Representatives:contro-versy concerning representation of employees:rival organizations;refusal byemployer to recognize and bargain with petitioning union until question ofrepresentation is determined-UnitAppropriateforCollectiveBargaining:functional coherence;eligibility formembershipin both rivalorganizations ;no controversy asto-Representatives:proof of choice:membership in union;comparison of membership cards with payroll-Certification of Representa-tives: upon proof of majority representation.Mr. Norman F. Edmonds,for the Board.Botsford & "Weber,byMr. Burt G. Weber,of Buffalo,N. Y., forthe Company.Mr. Elmer F. Cope,of Buffalo, N. Y., for the Amalgamated.Mr. Henry F. Sternau,of Cincinnati, 0., for the Molders.Mr. A. Bruce Hunt, Jr.,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn August 11, 1937, Steel Workers' Organizing Committee, hereincalled the S.W. O. C., filed with the Regional Director for theThird Region (Buffalo, New York) a petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Bingham & Taylor Corporation, Buffalo, New York,herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.OnAugust 19, 1937, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act, and ArticleIII, Section 3, of National Labor Relations Board Rules and Regu-lations-Series 1, as amended, ordered an investigation and author-ized the Regional Director to conduct it and to provide for an ap-propriate hearing upon due notice.341 342NATIONAL LABOR RELATIONS BOARDOn August 24, 1937, the Regional Director issued a notice of hear-ing to be held at Buffalo, New York, on August 30, 1937, copies ofwhich were duly served upon the Company, the S. W. O. C., andLocal No. 84 of International Molders' Union of North America,herein called the Molders, a labor organization claiming to repre-sent employees in the bargaining unit alleged in the petition to beappropriate.Pursuant to the notice and after a continuance, a hear-ing was held in Buffalo, New York, on August 31, 1937, before TilfordE. Dudley, the Trial Examiner duly designated by the Board. TheBoard and the Company were represented by counsel, the S. W. O. C.by the Assistant to its Regional Director, and the Molders by theirAgent, and all participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.During the course of the hearing the petition in the instant casewas amended by striking out the words "Steel Workers OrganizingCommittee" wherever they appeared therein and inserting thereforthe words "Local 2001 of the Amalgamated Association of Iron, Steeland Tin Workers of North America, through the Steel WorkersOrganizing Committee", herein called the Amalgamated.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESS OF THE COMPANYThe Company is a corporation organized under the laws of theState of New York on July 28, 1928, and has its sole plant and officein Buffalo, New York. The finished products manufactured by theCompany are iron roadway services, valve boxes, and miscellaneouscastings which are sold principally to water and gas utility compa-nies.The Company advertises its products in circulars and trademagazines which circulate outside New York.Raw materials, consisting of scrap iron, steel, coke, andsand, arepurchased principally within the State of New York; however, theCompany sold finished products slightly in excess of 1,544 tons duringthe first six months of 1937, shipping approximately 1,047 tons topoints outside the State of New York and the remainder to pointswithin the State.Shipments were made, generally by rail, to pur-chasers in all the New England States, all the Middle AtlanticStates,allMidwestern States, and Kentucky, South Carolina, and West Vir-ginia.A small proportion of the products shipped to points within DECISIONS AND ORDERS343the State of New York was routed through Pennsylvania and NewJersey.The Company employs approximately 125 persons, including inthis figure officials, supervisors and office force.II.THE ORGANIZATIONS INVOLVEDThe Amalgamated is a labor organization affiliated with the Com-mittee for Industrial Organization, admitting to membership allemployees of the Company, except the clerical employees,salesmen,supervisors, and managerial and salaried employees.The Molders is a labor organization affiliated with the AmericanFederation of Labor.It admits to membership, pursuant to itsCharter, as amended in 1934, all molders and other workers engagedin the production of castings within the City of Buffalo, New York,with the exception of stove-plate molders, who have a special local.Consequently, all employees of the Company, excluding clerical em-ployees,salesmen,supervisors,andmanagerialand salariedemployees, are eligible for membership in the Molders.III.THE QUESTION CONCERNING REPRESENTATIONOn various occasions since its organization the Amalgamated hasheld conferences with the Company in an effort to obtain recognitionas the bargaining representative of employees of the Company. ,Suchrecognition has been denied.,The Company admits its refusal to recognize the Amalgamatedbut states it will recognize and bargain with the union which provesto have a majority of its production employees.There is evidence in the record indicating that a number of theskilled employees of the Company became members of the Moldersshortly after operations were begun at the plant in 1928.Effortstoward collective bargaining were thereafter made by the Moldersand at one time apparently resulted in an oral agreement providingfor a closed shop and governing wages and working conditions forthe skilled employees.Evidence with respect to these negotiationsand the oral agreement is vague and uncertain. It does indicate,however, that such negotiations were had as recently as 1934 or 1935,but the terms, duration, or present status of the oral agreement cannot be ascertained from the record. It is certain that the Moldershas been practically inactive since 1935.Also there is no evidenceof any agreement with the Company respecting members of theMolders subsequent to the amendment of the Charter in 1934, but itis indicated that efforts toward reopening negotiations on behalf ofthG skilled employees are now in progress.We find that a question concerning the representation of employeesof the Company has arisen.67573-38-vol iv-23 344NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, inconnection with the operations of the Company set forthin Section I above, has a close, intimate, and substantial relationto trade, traffic, and commerce among the several States, and tendsto lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE APPROPRIATE UNITThe testimony adduced at the hearing indicates that the plant isnot susceptible to division into departments.An iron foundry anda steelfoundry are the two main divisions of the plant's production,but both of these foundries are in the same building and have thesame superintendent, to whom all of the production employees withinthe plant are responsible.It was testified that employees are trans-ferred throughout the plant as the plant's needs or their abilities maywarrant.All of the employees of the Company, exclusive of theclerical employees, salesmen, supervisors, and managerial and salariedemployees, are eligible for membership in both of the contendingunions.At the hearing, it was stipulated by both unions that theappropriate unit and the unit which each union claims to representand covers through eligibility, is "the entire plant except the super-visory, office help, and managerial employees."While salesmen and salaried employees are not specifically ex-cluded in this stipulation,it is clearfrom the record that the partiesdid not mean to include these twoclasses ofemployees within theappropriate unit.In order to insure to the employees of the Company the full benefitof their right to self-organization and collective bargaining, andotherwise to effectuate the policies of the Act, we find that all theemployees of the Company, excluding the supervisory,clerical em-ployees, salariedand managerial employees,and salesmen,constitutea unit appropriate for thepurposesof collectivebargaining in re-spect to rates of pay, wages,hours ofemployment, and other condi-tions ofemployment.VI.THE DETERMINATIONOF REPRESENTATIVESThe Company's pay roll, consisting of four separate sheets, for theweek endingJuly 28,1937,was introduced in evidence. It repre-sents a week when production was at an average. The pay rollwas examined by the secretary of the Company, who testified thathe had ascertained as accurately as possible the number of employees DECISIONS AND ORDERS345of the Company as shown by it, excluding salaried and managerialemployees, salesmen, supervisory and clerical employees, and thatthe number was 109.In the latter part of July 1937, the first steps were taken in thecreation and organization of the Amalgamated.On July 29, 1937,fifty-five employees of the Company signed cards of membership inthe S. W. O. C. Since then 36 additional employees have becomemembers, making a total of 91 employees, each of whom signed anoriginal membership card designating the S. W. O. C., its agents orrepresentatives, as his agency for the purposes of collective bargain-ing.The Amalgamated is such an agent or representative. It hasobtained a charter, has held meetings and elected officers, and hasselected a wage scale committee which has attempted to negotiatewith the Company on behalf of its members. These 91 cards, afterproper _ identification,were admitted in evidence and carefullychecked in conjunction with said pay roll.Our examination indi-cates that all but one of the signers of said cards are within theunit which we have found to be appropriate.These cards wereavailable for inspection and challenge by the Molders' representativeand counsel for the Company. They were not challenged.As heretofore related, the Molders had organized and bargainedfor the skilled employees in the Company plant.However, nomembership cards were introduced by the Molders to show thenumber of present members who are employed by the Company.The evidence introduced by the Molders with respect to the numberof such members is vague and uncertain.One witness testified thatat one time there may have been 40 such active members, but dueto the failure of some to pay dues the number of such active membersapparently has materially decreased.Upon a failure to pay dues anactivemember is suspended from the benefits of the Molders andbecomes an inactive member, subject to being reinstated upon makingapplication for reinstatement. It is indicated also that a number ofthe original members of the Molders are no longer employed by theCompany.It appears that the number of the Molders' members, both activeand inactive, who are employed by the Company could be ascertainedonly by reference to the books of the financial secretary. The hear-ing in the instant case was originally set for August 30, 1937, atwhich time the financial secretary was present and a motion forcontinuance of the hearing until the following day was made withoutobjection and granted.On August 31, 1937, at the conclusion ofthe -testimony a motion for a continuance was made on behalf ofthe Molders until such time as the financial secretary, who did notattend the hearing, could be present with his books and testify to the 346NATIONAL LABOR RELATIONS BOARDnumber of active and inactive members of the Molders employed bythe Company. The representative of the Molders at the time of mak-ing said motion for continuance stated that the financial secretarywould testify that there were 14 active members and 22 inactivemembers of the Molders employed at the Company's plant.Themotion was properly denied.It is clear that the correct number of employees in the appropriateunit is 109.The Amalgamated has a corrected total of 90 member-ship cards authorizing it to act on behalf of the signers as theirrepresentative for purposes of collective bargaining.The maximum claim of the Molders, made by its representativesis to 36 members, active and inactive.No evidence was introducedby the Molders to prove that all these inactive members arenowem-ployed by the Company and that theynowprefer to be representednby the Molders.On the other hand, one of these, Joseph Slowinski,testified that he had ceased to pay dues and now prefers to be rep-resented by the Amalgamated.The maximum number which theMolders claim might desire to be represented by them, therefore, is35.Accordingly, the minimum number of members of the Amalga-mated, not also possible members of the Molders, is 54.To this num-ber must be added Slowinski.Thus, if every doubt is resolved infavor of the Molders, the Amalgamated, nevertheless, has a majorityof the unit of 109.Accordingly, we find that the Amalgamated has been designated andselected by a majority of the employees in the appropriate unit astheir representative for the purposes of collective bargaining.TheAmalgamated is, therefore, by virtue of Section 9 (a) of the Act, theexclusive representative of all the employees in such unit for the pur-poses of collective bargaining in respect to rates of pay, wages, hoursof employment, and other conditions of employment, and we will sdcertify.CONCLUSIONS OF LAWOn the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following conclusions of law :1.A question affecting commerce has arisen concerning the repre-sentation of employees of Bingham & Taylor Corporation, Buffalo,New York, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All of the employees of Bingham & Taylor Corporation, ex-cluding the office force, salesmen, supervisors, and managerial andsalaried employees, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act. DECISIONS AND ORDERS347CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended,IT IS HEREBY CERTIFIEDthat Local 2001 of the Amalgamated Asso-ciation of Iron, Steel, and Tin Workers of North America, throughthe SteelWorkers' Organizing Committee, has been designated andselected by a majority of all the employees of Bingham & TaylorCorporation, Buffalo, New York, excluding the clerical employees,salesmen,supervisors, and managerial and salaried employees, astheir representative for the purposes of collective bargaining, andthat, pursuant to Section 9 (a) of the Act, Local 2001 of the Amal-gamated Association of Iron, Steel, and Tin Workers of North Amer-ica, through the Steel Workers' Organizing Committee, is the ex-clusive representative of all such employees for the purposes of col-lective bargaining in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment.